DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/30/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,938,605 B2 and 9,419,663 B2, and 9,860,089 B2, has been reviewed and are accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 2-20, are allowed.

Reasons for Allowance
Regarding independent claim 2, (and its respective dependent claims), this communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 05/30/2022), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Regarding independent claim 10 (and its respective dependent claims), Hidaka (US PGPUB 2004/0153898 A1) reference discloses a method and system for providing error compensation to a signal using feedback control. Momtaz (US PGPUB 2007/0110199 A1) reference discloses a decision feedback equalizer and clock and data recovery circuit. Various adaptation loops may control the operation of the decision feedback equalizer, the clock and data recovery circuit, a continuous time filter, a threshold adjust circuit, and an analog-to-digital clock that is used to generate soft decision data for some of the adaptation loops. However, Hidaka in view of Momtaz references whether taken alone or in combination fail to disclose “generating a measure of the first-post-cursor ISI for the equalized signal using the data samples and the error samples; generating a measure of DC amplitude of the equalized signal using the data samples and the error samples; and adjusting the equalized signal based upon the measure of the first-post-cursor ISI and the measure of DC amplitude” and used in combination with each and every limitations of the claim.
Regarding independent claim 16 (and its respective dependent claims), Hidaka (US PGPUB 2004/0153898 A1) reference discloses a method and system for providing error compensation to a signal using feedback control. Momtaz (US PGPUB 2007/0110199 A1) reference discloses a decision feedback equalizer and clock and data recovery circuit. Various adaptation loops may control the operation of the decision feedback equalizer, the clock and data recovery circuit, a continuous time filter, a threshold adjust circuit, and an analog-to-digital clock that is used to generate soft decision data for some of the adaptation loops. However, Hidaka in view of Momtaz references whether taken alone or in combination fail to disclose “means for sampling the equalized signal to obtain data samples and error samples; a decision-feedback equalizer coupled to the first equalizer, the decision-feedback equalizer to further equalize the equalized signal responsive to the data samples and the error samples; and means for controlling the frequency-dependent amplification factors and the decision- feedback equalizer responsive to the data samples and the error samples” and used in combination with each and every limitations of the claim.
The aspect summarized above are neither anticipated nor obviated by the prior art of the record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong (US Patent 7,782,935 B1) reference discloses equalization method and circuitry to improve the performance of equalization circuits, including decision feedback equalization (DFE) circuits, operating at high frequencies and high data-rates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633